Citation Nr: 1401078	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  96-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 10, 1997 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for chronic right epididymitis.

3.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for additional disability due to a December 1981 left leg biopsy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to May 1963 and from October 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from several rating decisions.

In a May 1995 rating decision, the RO, inter alia, denied the Veteran's request to reopen a claim for compensation benefits, under 38 U.S.C.A. § 1151, for residuals of a left leg biopsy.  The Veteran subsequently perfected an appeal as to this issue.  In March 1998, the Board determined that, due to a change in the regulatory criteria between the time of the prior denial of the section 1151 benefits and those in effect at the time of the current claim, a de novo review of the claim was required.  The Board therefore recharacterized the claim as an original claim (as indicated on the title page) and remanded the matter to the RO for adjudication on a de novo basis.

In a June 1999 rating decision, the RO, inter alia, granted the Veteran's claim for service connection for chronic right epididymitis and assigned an initial zero percent (noncompensable) rating, effective November 3, 1998 (what was then the date of the claim for service connection).  The Veteran subsequently perfected an appeal as to this issue.

As the Veteran disagreed with the initial rating assigned following the award of service connection for this disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2000, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

In a September 2001 rating decision, the RO, inter alia, granted basic eligibility to Dependents' Educational Assistance (DEA), effective May 11, 1999.  The Veteran subsequently perfected an appeal as to the effective date assigned in this award of DEA eligibility.

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2007, the Board, inter alia, remanded the Veteran's claims for section 1151 benefits and for an earlier effective date for the award of DEA eligibility, as well as the claim for an initial ,compensable rating for chronic epididymitis, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.

In January 2010, the Board, inter alia, again remanded the Veteran's claims for section 1151 benefits and for an earlier effective date for the award of DEA eligibility, as well as the claim for an initial, compensable rating for chronic epididymitis to the RO, via the AMC for additional development and adjudication.

In a May 2012 rating decision, the RO, inter alia, granted the Veteran's claim for an earlier effective date for the award of DEA eligibility, assigning an effective date of December 10, 1997.  As the May 2012 decision represents a full grant of the benefits sought with respect to this claim for an earlier effective date, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977).  This rating decision also assigned an effective date of December 10, 1997 for the award of service connection for PTSD.

The Board notes that its January 2010 remand directives instructed that the Veteran's claims for an earlier effective date for the award of service connection for PTSD and chronic right epididymitis were to be adjudicated by the RO.  In a June 2013 Decision Review Officer (DRO) decision, the RO, inter alia, found that there had been clear and unmistakable error in a May 1990 rating decision that had denied service connection for chronic epididymitis.  An effective date of August 14, 1989 was assigned for the grant of service connection and award of an initial noncompensable rating for chronic right epididymitis.  As this decision represents a full grant of the benefits sought with respect to this claim for an earlier effective date, this matter is no longer before the Board for consideration.  See Grantham, supra.

As a final preliminary matter, the Board notes that despite the award of an earlier effective date for PTSD in a May 2012 rating decision, the RO issued a supplemental statement of the case (SSOC) in August 2013 as to the issue of entitlement to an effective date earlier than December 10, 1997 for the grant of service connection for PTSD.  The RO's issuance of this August 2013 SSOC as to this issue appears to contradict the Board's January 2010 remand directives.  Specifically, the Board had directed that if the Veteran's claim for an earlier effective date for the award of service connection for PTSD was denied, the RO was inform the Veteran of the need to perfect a timely appeal and, if a notice of disagreement was timely filed, address the matter in a statement of the case (SOC).  An August 2013 Report of Contact submitted by the Veteran's representative indicates that the Veteran wished to continue his appeal as to this issue; such document could be liberally construed as a notice of disagreement.  However, this August 2013 Report of Contact is dated more than one year after the issuance of the May 2012 rating decision and therefore cannot constitute a timely notice of disagreement.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

Despite the facts that the August 2013 Report of Contact could not constitute a timely notice of disagreement and that a timely substantive appeal had not been received, the RO issued a SSOC on the same day as the Report of Contact as to the issue of entitlement to an effective date earlier than December 10, 1997 for the grant of service connection for PTSD.  Nevertheless, the Board notes that, given the RO's actions, it will accept jurisdiction of the claim for an earlier effective date deemed remaining on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing). 
	
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the Virtual VA folder reveals VA treatment records dated through February 2013; such records were considered by the AMC in the August 2013 SSOC.

The Board's decision on the claim for an effective date earlier than December 10, 1997 for the award of service connection for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  On December 10, 1997, the RO received the Veteran's request to reopen a claim for service connection for PTSD.

3.  Notwithstanding the Veteran's current assertions that he had filed a request to reopen his claim for service connection for PTSD prior to December 10, 1997, the claims file includes no statement or communication from the Veteran that constitutes a pending claim for service connection for PTSD and the Veteran has produced no proof that he filed any such claim.


CONCLUSION OF LAW

The claim for an effective date earlier than December 10, 1997 for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

As regards to the Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With respect to the March 2006 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2006 hearing, the undersigned enumerated the issues on appeal.  The undersigned explained that while the issue of an earlier effective date had not been certified as being on appeal, she would agree to take the Veteran's testimony pending Board verification of jurisdiction.  The Veteran provided testimony as the various administrative mistakes and misfilings regarding his medical records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the both the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

II.  Earlier Effective Date

The Veteran seeks an effective date prior to December 10, 1997 for the award of service connection for PTSD.  Specifically, he has maintained that an effective date in June 1990 or 1988 is warranted as he had been denied service connection for a nervous condition in a May 1990 rating decision.  He further contends that his records have been misfiled in the claims files of other similarly named veterans.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.     § 3.400(q).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.        § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The basic facts in this case are not in dispute.   The Veteran was determined to have filed a petition to reopen a claim for service connection for a PTSD on December 10, 1997.  In a June 1999 rating decision, the RO granted service connection for PTSD and assigned an initial 100 percent rating, effective April 10, 1998.  However, as noted in the Introduction, a May 2012 rating decision partially granted the Veteran's claim for an earlier effective date for the award of service connection for PTSD by assigning an effective date of December 10, 1997.  This award was based the date of claim listed on a request for records from the National Personnel Records Center.

While the Veteran asserts that his entitlement to an earlier effective date for the grant of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249  (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.   Here, while the claims file contains VA treatment records from the VA Medical Center in San Diego and Community Based Outpatient Clinic (CBOC) at Mission Valley dated prior to December 10, 1997, these records do not show any reference to a desire for service connection for PTSD.  Thus, these records cannot constitute an earlier, pending  claim for service connection.

The Board notes that on June 5, 1996, the Veteran submitted a letter to VA in which he states that he has suffered "mental anguish" as a result of not being able to work and "chronic health problems, related to experiments used on me, and improper procedures done on me."  As an attachment, the Veteran submitted a highlighted excerpt of a May 1995 rating decision (which had denied his claim for a total disability rating based upon individual unemployability) that had summarized his past VA outpatient treatment records, including that he had been seen for major depression as well as a copy of the letter informing him of the denial of his claim for service connection for a nervous condition.   He also indicated that he did not testify as to his mental problems at this February 1996 hearing upon the advice of his representative.  However, such submission cannot be interpreted as an informal claim for this benefit as a claim for service connection must indicate an intent to apply for that benefit.   See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299  (Fed. Cir. 1998).  Although the Veteran's statement describes his mental anguish, he does not attribute such symptoms to service but rather to non-service causes.  The Veteran's assertion of "mental anguish" and his references to past VA adjudicatory decisions, without more, does not convey intent to apply for service connection for PTSD.

Moreover, while the Veteran also referenced a summary of his VA treatment records showing treatment for major depression in this June 1996, such cannot constitute an informal claim for benefits.  As previously discussed, while evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.   See MacPhee v. Nicholson, 459 F.3d 1323, 1325-6 (Fed. Cir. 2006); Lalonde, supra.  Consequently, simply because the Veteran referenced past or current psychiatric treatment that does not mean that a claim for compensation benefits was made.  The exception would be if any treatment records indicate an intent to file a claim for compensation.  As detailed above, none of the treatment records dated prior to December 10, 1997 indicates an intent by the Veteran that he was seeking service-connected compensation for his PTSD.  

Therefore, there is no correspondence from the Veteran, dated prior to December 10, 1997, that could be interpreted as an informal claim for this benefit and the Veteran has identified no such correspondence.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to December 10, 1997 that put VA on notice that potential entitlement to service connection for PTSD had arisen.   

With regard to the Veteran's general contention that his records had been misfiled in another veteran's claims file, the Board first notes that there is some indication in the claims file that there are other, similarly named veterans in the VA system.  There is also at least one instance documented in the claims file in which a VA facility had erroneously recorded the Veteran's treatment in another veteran's records.  However, the Veteran has not alleged or identified a specific document that has been purportedly misfiled by VA.  In addition, he has not alleged that a claim for service connection for PTSD prior to December 10, 1997 had been misfiled.  The Board also points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  

Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Moreover, to the extent that the Veteran has alleged that the VA medical facilities have recorded his treatment under another veteran's file, the Board notes that he has not alleged that any such hospitalization or treatment records document his intention to file a request to reopen a claim for service connection.  See 38 C.F.R. § 3.157(b)(1).  Hence, in this case, the Veteran's unsupported assertions that unspecified records had been misfiled are insufficient to rebut the presumption that VA properly handled all claims filed by the Veteran. 

With regard to the argument of the Veteran's representative that the correct effective date for the award of service connection is 1966, the date the Veteran purportedly sent a claim to VA, the Board notes that the Veteran had been denied service connection for a nervous condition in an unappealed May 1990 rating decision.  The Veteran was determined to have filed a petition to reopen his claim for service connection in December 1997.  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.           § 3.400(q).  Neither the Veteran nor his representative has argued that new and material evidence was submitted within the relevant appeal period after the issuance of the May 1990 rating decision.  This argument is therefore without merit.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for PTSD, earlier than December 10, 1997, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 10, 1997 for the award of service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted. 

As regards the claim for compensation under section 1151, the Board notes that a VA examiner provided an opinion in December 2011 and September 2012.  The examiner opined that the Veteran's left lower extremity disability was not a consequence of the December 1981 left leg biopsy and was more likely than not a continuation or the natural progress of the disease or injury for which the biopsy was performed, that the Veteran's functional impairments and disabilities were not related to or a necessary consequence of his December 1981 left leg biopsies, and that the proximate cause of the disability was not the Veteran's willful misconduct or failure to follow instructions.  However, no rationale was provided for this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for section 1151 benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should forward the claims file to the physician who evaluated the Veteran with regards to his claim for compensation under section 1151 in December 2011.  The RO should only arrange for further examination of the Veteran with regards to his claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

With regard to the Veteran's claim for a higher rating for chronic right epididymitis, the Board observes that the last VA genitourinary examination to evaluate the severity of the disability was conducted in August 2000.  The Veteran has repeatedly alleged that he suffers from chronic urinary tract infections, although the current clinical evidence of record does not reflect such symptoms.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.   See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as may be the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's chronic right epididymitis. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (a),(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As regards to VA records, the claims file currently includes outpatient treatment records from the CBOC in Mission Valley, California dated through February 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Mission Valley CBOC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

In addition, the record reflects that the Veteran is in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA).  In this regard, the Veteran reported on multiple occasions, including in a July 2007 VA treatment note, that he received SSI benefits; the basis of such an award is not clear from the record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).   Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A.     § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Mission Valley CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R.        § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, also forward the Veteran's entire claims file, to include a complete copy of this REMAND, to the December 2011 VA examiner for an addendum opinion.  

The physician should clearly offer an opinion as to whether any additional disability is, at least as likely as not (i.e., 50 percent or greater probability), the result of the December 1981 left leg biopsy (either the muscle or sural nerve biopsy).  In providing the requested opinion, the physician must specifically address the following: (a) the nature of each current disability involving the left leg; (b) whether each such disability was a necessary consequence of the December 1981 left leg biopsy or a continuation or natural progress of the disease or injury for which the biopsy was performed; and (c) whether the proximate cause of each additional disability was the Veteran's willful misconduct or failure to follow instructions.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

If the physician who provided the December 2011 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above. 

In such instance, the entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination to determine the current severity of his service-connected chronic right epididymitis.  The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, should be furnished to the examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated evaluations, studies and tests deemed necessary, including laboratory testing, should be accomplished as appropriate, and all results made available to the requesting physician prior to the completion of his or her report.

In the examination report, the physician should specifically address whether the Veteran has suffered from urinary tract infections since August 1989.  If so, the physician should indicate whether such urinary tract infections require the use of long-term drug therapy, require hospitalizations and the number of such hospitalizations per year, require intermittent or continuous intensive management, result in poor renal function and whether there was evidence of recurrent symptomatic infection requiring drainage.  

The physician should also address the Veteran's contentions that he has been repeatedly hospitalized as a result of urinary tract infections.

In answering the questions posed above, the physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as symptoms and manifestations he is experiencing, and that his lay reports must be considered in formulating the requested opinion. If the Veteran's lay reports are discounted, the examiner should provide an explanation for doing so. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include consideration of whether an award of  special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) is appropriate), readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority as appropriate.

 9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

 This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


